Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 24, 2012                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  145366                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  EDGAR W. PUGH, JR., Personal                                                                                        Justices
  Representative of the Estate of SIDNEY J. SUO,
               Plaintiff-Appellee,
  v                                                                 SC: 145366
                                                                    COA: 305315
                                                                    Macomb CC: 2010-004496-AV
  MICHELENE M. CROWLEY,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 2, 2012 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 24, 2012                  _________________________________________
           s0917                                                               Clerk